Exhibit 10.51
JJB REAL ESTATE TRANSFER REPAYMENT AGREEMENT
Assignor (Party A): JiangXi JieZhong Biochemistry Ltd (JJB)
Assignee (Party B): YanBian YiQiao Biochemistry Pharmaceutical Ltd (YYB)
Mortgagee (Party C): China Industrial and Commercial Bank Stock Ltd ShangRao
County Sub-branch
Signing Location: JiangXi Province ShangRao City JieFang Road 179 (City Food
Bureau First Floor)
          According to relevant regulations of “The City Real Estate
Administration of The People’s Republic of China”, Party A, B and C, the three
parties signing this real estate transfer contract in regards to the transfer
arrangement are according to principles of “equality, voluntary and legal”.

  I.   Transferring Real Estate:     1.   Land Transfer:     (1)   Land-Use
Right Certificate Number: TuGuoYong (2003) ZiDi 310016:     (2)   Square
Measure: 6023 m2     (3)   Type of Land-Use Right: To Sell     (4)   Purpose of
the Land: Commercial     (5)   Level of the Land: Level 2     (6)   Land Number:
02-03-116     (7)   Termination Date: March 25, 2043     (8)   Mutual Apportion
Area: 0 m2     2.   Building Property

1



--------------------------------------------------------------------------------



 



  (1)   Property Proprietary Number: YanBianZhou TuMen Property Right
Certificate No. 12049

     (2) Property Location: JiLin Province YanBian TuMen DaLu 245
     (3) Property Classification: Joint-Stock Enterprise Property
     (4) Land Number: 212
     (5) Housing Situation: Reinforced concrete structure, 6 floors, Building
Area 11626.78 m2

  II.   Reasons for Real Estate to transfer: the above land-use right and
property proprietorship own by Party A, because it used as the GMP workshop and
the production operation site for YYB, for the integrity, practicability and
necessity of company stock transfer.     III.   Party A already remind the
relevant fact of the bank mortgage for estate and land use right, and Party B is
responsible for repayment of property and land-use right of the mortgage loan
principal to China Industrial and Commercial Bank Stock Ltd ShangRao County
Sub-branch, interest total sixteen million RMB and above interest of the loan
interest; Party B completely aware of the fact of the property and land-use
right is set in mortgage, and will assume the legal consequences after the
acceptance.     IV.   Payment Method, Time Period and responsibility of breach
of contract     1.   Original principle of the loan and interest 16 million RMB
repayment arrangement: Party A company stock transfer notarized certificate
delivered to Party B within ten days, Party B pay Party C one million RMB even;
pay Party C one million RMB even, before end of June 2009; pay Party B two
million RMB even before end of December 2009; January — June 2010 each month pay
Party C seven hundred thousand RMB even; after July 2010, each month pay Party C
one million RMB even, until the principle of the loan and interest are pay off.
    2.   Interest generated from original principle of the loan and interest of
16 million RMB repayment arrangements: Party A is responsible to repay the
interest prior to the signing date of this agreement, Party B is responsible for

2



--------------------------------------------------------------------------------



 



      the repayment of the interest generate after the signing date of this
agreement. After this agreement is signed, Party C agree to postpone payment for
Party B on the interest generate before end of December 2009, but Party B should
repay before end of June 2010; repay monthly on the principle of the loan and
interest owed as monthly interest starting January 2010, interest rates
according to the granted loans policy implementation.     3.   Responsibility of
breach of contract: Party B should carry out the above mentioned agreed payment
strictly, for some reason Party B delayed one of the monthly payment, should
request from Party C, Party C will not investigate; occur over twice or postpone
for two months of payment constitute a breach of contract, this agreement is
void, Party B repayment of loan principal and interest deduct the original
16 million loan and interest amount, Party C would not refund.     V.   The
contract is legally binding once signed and stamped by Party A, B and C. After
Party B pay off the loan principal and interest to Party C, Party C will release
the title, and delivery property, land-use right and related certificate of
title to Party B. Party B will apply for registration formalities at the
Property Management Department and the Department of Land Registration Authority
to register for the property and land-use right, Party B will assume the
expenses of taxation during the transferring process. Party A will assist on
transaction, and issue trust deed.     VI.   Before paying off the loan
principal and interest, creditor’s rights of Party A and Party C, obligation of
the debt remain unchanged, Party A undertake responsibility of repayment.    
VII.   Unmentioned matters in this contract, Party A, Party B and Party C may
set a separate agreement, its supplementary agreement has the equal effect as
this contract after signed and stamped by all three parties.     VIII.   This
contract has eight copies, Party A, Party B and Party C each holds two copies,
the Real Estate Trading Department archived one copy.     IX.   If there is a
dispute during the process of fulfilling this contract by Party A, B and C, may
apply for arbitration at the Arbitration Commission of JiangXi Province ShangRao
City or file a lawsuit at the mid-level People’s Court of JiangXi Province
ShangRao City.     X.   During fulfillment of this contract, if there is any
legal liability among both

3



--------------------------------------------------------------------------------



 



Party A and Party B, unrelated to Party C.

     
Party A: JJB
Legal Representative: Xia YuanDa
  Party B: YYB
Legal Representative: Liu Kai
/s/ Xia YuanDa
  /s/ Liu Kai
 
   
June 25, 2009
  June 25, 2009

 
Party C: China Industrial and Commercial Bank
/s/ Authorized Officer
 
June 25, 2009

JJB REAL ESTATE TRANSFER REPAYMENT AGREEMENT
Assignor (Party A): JiangXi JieZhong Biochemistry Ltd (JJB)
Assignee (Party B): YanBian YiQiao Biochemistry Pharmaceutical Ltd (YYB)
Mortgagee (Party C): China Industrial and Commercial Bank Stock Ltd ShangRao
County Sub-branch
Signing Location: JiangXi Province ShangRao City JieFang Road 179 (City Food
Bureau First Floor)
          According to relevant regulations of “The City Real Estate
Administration of The People’s Republic of China”, Party A, B and C, the three
parties signing this real estate transfer contract in regards to the transfer
arrangement are according to principles of “equality, voluntary and legal”.

  XI.   Transferring Real Estate:     3.   Land Transfer:     (9)   Land-Use
Right Certificate Number: TuGuoYong (2003) ZiDi 310016:     (10)   Square
Measure: 6023 m2

4



--------------------------------------------------------------------------------



 



  (11)   Type of Land-Use Right: To Sell     (12)   Purpose of the Land:
Commercial     (13)   Level of the Land: Level 2     (14)   Land Number:
02-03-116     (15)   Termination Date: March 25, 2043     (16)   Mutual
Apportion Area: 0 m2     4.   Building Property

     (1) Property Proprietary Number: YanBianZhou TuMen Property Right
Certificate No. 12049
     (2) Property Location: JiLin Province YanBian TuMen DaLu 245
     (3) Property Classification: Joint-Stock Enterprise Property
     (4) Land Number: 212
     (5) Housing Situation: Reinforced concrete structure, 6 floors, Building
Area 11626.78 m2

  XII.   Reasons for Real Estate to transfer: the above land-use right and
property proprietorship own by Party A, because it used as the GMP workshop and
the production operation site for YYB, for the integrity, practicability and
necessity of company stock transfer.     XIII.   Party A already remind the
relevant fact of the bank mortgage for estate and land use right, and Party B is
responsible for repayment of property and land-use right of the mortgage loan
principal to China Industrial and Commercial Bank Stock Ltd ShangRao County
Sub-branch, interest total sixteen million RMB and above interest of the loan
interest; Party B completely aware of the fact of the property and land-use
right is set in mortgage, and will assume the legal consequences after the
acceptance.

5



--------------------------------------------------------------------------------



 



  XIV.   Payment Method, Time Period and responsibility of breach of contract  
  4.   Original principle of the loan and interest 16 million RMB repayment
arrangement: Party A company stock transfer notarized certificate delivered to
Party B within ten days, Party B pay Party C one million RMB even; pay Party C
one million RMB even, before end of June 2009; pay Party B two million RMB even
before end of December 2009; January — June 2010 each month pay Party C seven
hundred thousand RMB even; after July 2010, each month pay Party C one million
RMB even, until the principle of the loan and interest are pay off.     5.  
Interest generated from original principle of the loan and interest of
16 million RMB repayment arrangements: Party A is responsible to repay the
interest prior to the signing date of this agreement, Party B is responsible for
the repayment of the interest generate after the signing date of this agreement.
After this agreement is signed, Party C agree to postpone payment for Party B on
the interest generate before end of December 2009, but Party B should repay
before end of June 2010; repay monthly on the principle of the loan and interest
owed as monthly interest starting January 2010, interest rates according to the
granted loans policy implementation.     6.   Responsibility of breach of
contract: Party B should carry out the above mentioned agreed payment strictly,
for some reason Party B delayed one of the monthly payment, should request from
Party C, Party C will not investigate; occur over twice or postpone for two
months of payment constitute a breach of contract, this agreement is void, Party
B repayment of loan principal and interest deduct the original 16 million loan
and interest amount, Party C would not refund.     XV.   The contract is legally
binding once signed and stamped by Party A, B and C. After Party B pay off the
loan principal and interest to Party C, Party C will release the title, and
delivery property, land-use right and related certificate of title to Party B.
Party B will apply for registration formalities at the Property Management
Department and the Department of Land Registration Authority to register for the
property and land-use right, Party B will assume the expenses of taxation during
the transferring process. Party A will assist on transaction, and issue trust
deed.       XVI.   Before paying off the loan principal and interest, creditor’s
rights of Party A and Party C, obligation of the debt remain unchanged, Party A
undertake responsibility of repayment.

6



--------------------------------------------------------------------------------



 



  XVII.   Unmentioned matters in this contract, Party A, Party B and Party C may
set a separate agreement, its supplementary agreement has the equal effect as
this contract after signed and stamped by all three parties.     XVIII.   This
contract has eight copies, Party A, Party B and Party C each holds two copies,
the Real Estate Trading Department archived one copy.     XIX.   If there is a
dispute during the process of fulfilling this contract by Party A, B and C, may
apply for arbitration at the Arbitration Commission of JiangXi Province ShangRao
City or file a lawsuit at the mid-level People’s Court of JiangXi Province
ShangRao City.     XX.   During fulfillment of this contract, if there is any
legal liability among both Party A and Party B, unrelated to Party C.

     
Party A: JJB
  Party B: YYB
Legal Representative: Xia YuanDa
  Legal Representative: Liu Kai
/s/ Xia YuanDa
  /s/ Liu Kai
 
   
June 25, 2009
  June 25, 2009

 
Party C: China Industrial and Commercial Bank
/s/ Authorized Officer
 
June 25, 2009

7